In a legal malpractice action, plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Murphy, J.), dated December 15, 1980, as denied her cross motion for partial summary judgment. This appeal brings up for review so much of a further order of the same court, dated March 19, 1981 as, upon reargument, adhered to its original determination. Appeal from the order dated December 15, 1980, dismissed as academic, without costs or disbursements. Said order insofar as appealed from by plaintiff, was superseded by the order dated March 19, 1981. Order dated March 19, 1981, affirmed insofar as reviewed, without costs or disbursements. No opinion. Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.